United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1701
Issued: January 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2014 appellant, through her attorney, filed a timely appeal from a June 2,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she was disabled
for the period April 4 through July 31, 2011 causally related to factors of her federal
employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 2, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that OWCP’s decision was contrary to fact and law.
FACTUAL HISTORY
On June 21, 2013 OWCP accepted that appellant, then a 39-year-old account
management clerk, sustained bilateral carpal tunnel syndrome, bilateral lesion of ulnar nerve,
bilateral tenosynovitis of hand and wrist, and bilateral elbow enthesopathy due to factors of her
federal employment; Subsidiary File No. xxxxxx717, the subject of the current appeal. The
record reveals that she has two prior cases referencing a right shoulder injury under Master File
No. xxxxxx425 (date of injury March 7, 2012)3 and Subsidiary File No. xxxxxx597 (date of
injury July 27, 2010).4 Appellant has received total temporary disability benefits under File No.
xxxxxx425 continuously since August 22, 2012 for her right shoulder condition.
Appellant filed a claim for compensation (Form CA-7) for the period April 4 through
July 31, 2011 under the current OWCP subsidiary file and submitted time analysis forms in
support of her claim. She also submitted several medical reports related to her shoulder
condition.5
In a July 15, 2013 letter, OWCP requested additional medical evidence establishing
appellant’s disability for work during the period claimed and afforded her 30 days to respond to
its inquires.
Appellant submitted a July 22, 2013 report from Dr. Chauhan who reviewed her medical
history and found that she complained of pain in the shoulder, and numbness in her arm, and
hand. Dr. Chauhan opined that she was suffering from carpal tunnel syndrome, and shoulder
dysfunction as a direct result of her employment-related conditions and was disabled for the
period claimed.

3

Under File No. xxxxxx425, OWCP accepted aggravation of disorder of bursae and tendons in right shoulder
region, unspecified, and paid appropriate compensation.
4

Under File No. xxxxxx597, OWCP accepted right shoulder bursitis and tendinitis as a result of picking up a tub
in the performance of duty.
5

In an April 7, 2011 report, Dr. Sergio Ilic, a Board-certified orthopedic surgeon, indicated that appellant
sustained a right shoulder injury as a result of picking up a bucket of W-2s at work on July 27, 2010. He diagnosed
osteitis of the acromioclavicular joint by magnetic resonance imaging scan with impingement syndrome secondary
to a July 27, 2010 injury.
On July 6, 2011 Dr. Ajit Khaira, a Board-certified internist, indicated that appellant sustained a right shoulder
injury at work while lifting a bucket full of W-2s. On November 16, 2011 he indicated that she was seen for
work-related injuries to the right wrist, and right shoulder pain sustained on July 27, 2010. Dr. Khaira diagnosed a
torn rotator cuff, and disorder of the bursae/tendon in the right shoulder region. He noted that appellant was released
to work with restrictions effective August 11, 2011.
On November 13, 2012 Dr. Sanjay Chauhan, a Board-certified neurologist, diagnosed right shoulder pain with
partial thickness rotator cuff tear, and impingement. He indicated that appellant sustained a right shoulder injury at
work on July 27, 2010 when she picked up a bucket of W-2 forms and her shoulder popped. Dr. Chauhan opined
that she was disabled for work for the period November 2 through December 13, 2012.

2

By decision dated August 13, 2013, OWCP denied appellant’s claim for disability for the
period April 4 through July 31, 2011 on the basis that the medical evidence submitted was not
sufficient to support disability due to the employment injuries.6
On October 27, 2013 appellant, through counsel, requested reconsideration, and
submitted reports dated August 21 through November 13, 2013 from Dr. Chuhan who diagnosed
bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, bilateral hand and wrist
tenosynovitis, and enthesopathy of the elbow. Dr. Chuhan opined that she was able to work with
restrictions.
By decision dated December 11, 2013, OWCP denied appellant’s request for
reconsideration of the merits finding that she had not submitted pertinent new and relevant
evidence and had not shown that it erroneously applied or interpreted a point of law not
previously considered by OWCP.
On March 12, 2014 appellant, through counsel, requested reconsideration and submitted
reports dated January 23 through April 23, 2014 from Dr. Chauhan who reiterated his diagnoses
and medical opinions. On March 31, 2014 Dr. Chauhan advised that she would be temporarily
totally disabled for the period April 15 through 27, 2014 because she would be undergoing left
carpal tunnel release, and left Guyon canal release surgeries. On April 23, 2014 he diagnosed
right shoulder pain with partial thickness rotator cuff tear and impingement, status post right
shoulder arthroscopic surgery on February 5, 2013, now with frozen shoulder, secondary
insomnia due to pain, and right-sided upper extremity paresthesia. Dr. Chauhan opined that
appellant was temporarily totally disabled “from April 23 through May 23, 2014 due to the
occupational injury of March 7, 2012.”
In a February 10, 2014 report, Dr. Randi Galli, a Board-certified hand surgeon, diagnosed
bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, and history of gunshot wound to the
dorsal aspect of the left index finger.
On April 15, 2014 appellant underwent left carpal tunnel release surgery performed by
Dr. Galli.
By decision dated June 2, 2014, OWCP denied modification of its August 13, 2013
decision.
LEGAL PRECEDENT
Section 8102(a) of FECA7 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty….” In general the term “disability” under
6

In its August 13, 2013 cover letter, OWCP noted that the decision dated August 8, 2013 containing an incorrect
file number had been corrected and any appeal filed would run from August 13, 2013 rather than August 8, 2013.
7

5 U.S.C. § 8102(a).

3

FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”8 This meaning, for brevity, is expressed as disability for work.9
For each period of disability claimed, the employee has the burden of proving that she was
disabled for work as a result of the accepted employment injury.10 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable, probative, and substantial
medical evidence.11
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.12
ANALYSIS
The Board finds appellant has not established that she was disabled for the period April 4
through July 31, 2011 causally related to her employment injuries. While OWCP accepted that
she sustained bilateral carpal tunnel syndrome, bilateral lesion of ulnar nerve, bilateral
tenosynovitis of hand and wrist, and bilateral elbow enthesopathy, appellant bears the burden to
establish through medical evidence that she was disabled during the claimed time periods and
that her disability was causally related to her accepted injuries.13 The Board finds that appellant
submitted no rationalized medical evidence explaining how the employment injuries materially
worsened or aggravated her bilateral hand, wrist, and elbow conditions and caused her to be
disabled for work specifically for the period April 4 through July 31, 2011.
In his reports, Dr. Chauhan diagnosed right shoulder pain with partial thickness rotator
cuff tear, and impingement, secondary insomnia due to pain, right-sided upper extremity
paresthesia, bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, bilateral hand,
and wrist tenosynovitis, and enthesopathy of the elbow. He opined that appellant was disabled
for work for the period November 2 through December 13, 2012. On July 22, 2013 Dr. Chauhan
reviewed her medical history and found that she complained of pain in the shoulder and
numbness in her arm and hand. He opined that appellant was suffering from carpal tunnel
8

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
9

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

See William A. Archer, 55 ECAB 674 (2004).

11

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

12

Id.

13

See supra notes 9-10. See also V.P., Docket No. 09-337 (issued August 4, 2009).

4

syndrome and shoulder dysfunction as a direct result of her employment-related conditions and
was disabled for the period April 4 through July 31, 2011. On March 31, 2014 Dr. Chauhan
advised that she would be temporarily totally disabled for the period April 15 through 27, 2014
because she would be undergoing left carpal tunnel release and left Guyon canal release
surgeries. On April 23, 2014 he opined that appellant was temporarily totally disabled “from
April 23 through May 23, 2014 due to the occupational injury of March 7, 2012.” The Board
finds that Dr. Chauhan failed to provide a probative medical opinion on whether appellant was
disabled from April 4 through July 31, 2011, due to her accepted conditions. Therefore,
appellant has not met her burden of proof to establish that she was disabled for work due to the
employment injuries for the period claimed.
In a February 10, 2014 report, Dr. Galli diagnosed bilateral carpal tunnel syndrome,
bilateral ulnar neuropathy, and history of gunshot wound to the dorsal aspect of the left index
finger. The reports from Dr. Ilic and Khaira discussed appellant’s July 27, 2010 shoulder injury,
which OWCP previously accepted under File No. xxxxxx597. As Drs. Galli, Ilic, and Khaira
failed to offer any probative medical opinion on whether appellant was disabled from April 4
through July 31, 2011 due to her accepted conditions, their reports are of diminished probative
value.14 Further, OWCP has not accepted that appellant experienced an employment-related
shoulder injury under this claim. Thus, the Board finds that the reports from Drs. Galli, Ilic, and
Khaira are insufficient to establish appellant’s claim for total temporary disability benefits.
Appellant has not submitted any rationalized medical evidence establishing that she was
disabled for the period April 4 through July 31, 2011 causally related to the accepted
employment injuries. She has not met her burden of proof to establish that she is entitled to
compensation for the claimed disability.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, the Board finds his arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
disabled for the period April 4 through July 31, 2011 causally related to factors of her federal
employment.

14

See Sandra D. Pruitt, 57 ECAB 126 (2005). See also V.P., supra note 13.

5

ORDER
IT IS HEREBY ORDERED THAT the June 2, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

